DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the best prior art, US 6959068 (Sommer), disclose a system, comprising: 
a gantry of a medical imaging device (1); 
a linear guide (7); 
a carriage system configured to detachably accommodate the gantry and supported in a movable manner, via the linear guide, parallel to a longitudinal direction relative to a base area (6); and 
a drive system configured to move the carriage system parallel to the longitudinal direction relative to the base area, while the gantry is accommodated in the carriage system (8). 
The prior art of record fails to teach the details of wherein the gantry includes a chassis, configured to move the gantry on the base area in a traveling manner relative to the carriage system, while the gantry is detached from the carriage system.
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 2-9 and 16-21 are allowed by virtue of their dependence.
Regarding claim 10, the best prior art, US 6959068 (Sommer), disclose a method for moving a gantry of a medical imaging device, the method including: 
moving the carriage system (6), via a drive system (8), parallel to a longitudinal direction relative to the base area while the gantry (1) is accommodated in the carriage system, the carriage system being supported in a movable manner relative to a base area parallel to the longitudinal direction, via a linear guide (7).
The prior art of record fails to teach the details of moving the gantry, via a chassis of the gantry, relative to a carriage system configured to detachably accommodate the gantry, wherein the moving takes place on a base area in a traveling manner while the gantry is detached from the carriage system and detachably accommodating the gantry in the carriage system. 
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 11-15 and 22-25 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884